Citation Nr: 1127713	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity neurologic impairment associated with cervical spine disability, for the period from May 31, 2007, to May 31, 2009.

3.  Entitlement to an initial compensable evaluation for left upper extremity neurologic impairment associated with cervical spine disability from June 1, 2009.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1962 to June 1965 and from February 1993 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 40 percent for a  cervical spine disability.  The Veteran timely appealed that issue.

The Veteran was initially service-connected for his cervical spine disability in a March 1995 rating decision, at which time a 40 percent evaluation was assigned.  An increased evaluation was denied in a September 1998 rating decision.  The Veteran did not appeal either of those rating actions.

The Veteran then filed a claim for an increased evaluation for his cervical spine disability on May 31, 2007.  An evaluation in excess of 40 percent was again denied in the August 2007 rating decision, the subject of this appeal.  However, in a May 2010 rating decision, service connection was awarded for left upper extremity neurologic impairment associated with his cervical spine disability.  A 20 percent evaluation was assigned, which was later staged to a noncompensable rating effective June 1, 2009.   The Board has taken jurisdiction on appeal of the left upper extremity disability evaluation as a component of the cervical spine disability already on appeal.  

Historically, the Board initially denied an increased evaluation for the Veteran's cervical spine disability in August 2010.  However, that decision was vacated on the Board's own initiative in January 2011, at which time the case was remanded to afford the Veteran an opportunity for a hearing before a Veterans Law Judge.
In this regard, the Veteran presented at the RO in White River Junction, Vermont, in May 2011 and testified at a videoconference hearing with the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is associated with the claims file.

During the May 2011 hearing, the issue of reopening service connection for a thoracolumbar spine disorder, to include as secondary to cervical spine disability, was raised by the Veteran.  Such has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2011 hearing, the Veteran and his representative requested a remand for a new VA examination.  The Veteran specifically stated that his left upper extremity and cervical spine disabilities have deteriorated since his last May 2009 VA examination.  In light of this testimony as to a worsening of symptomatology, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination so that the current nature and severity of his cervical spine and left upper extremity disabilities may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Board also notes that the Veteran has requested an orthopedic specialist conduct this examination in light of the complexity of his disability and its associated neurological effects.  The Board notes that this request should be accommodated to the best of the RO/AMC's ability.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the White River Junction VA Medical Center, and any other VA medical facility which may have treated the Veteran since April 2010 and associate those records with the claims file.

2.  Schedule the Veteran for a VA examination with an orthopedic and neurological specialist to determine the current nature and severity of his cervical spine and left upper extremity disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays and electromyographs (EMG), and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, ankylosis, and any other symptomatology associated with the Veteran's cervical spine disability.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  The examiner should also discuss whether there is any intervertebral disc syndrome of the cervical spine, and if so, should note the frequency and duration of any incapacitating episodes associated with that condition.

The examiner should also comment as to the symptomatology associated with the Veteran's left upper extremity disability, including whether the symptomatology is mild, moderate, or severe, and whether there is complete paralysis defined as adduction, abduction and rotation of the arm, flexion of the elbow, and extension of the wrist being lost or severely affected.

The examiner should also comment as to the Veteran's employment, and if unemployed, whether his cervical spine and left upper extremity disabilities, either alone or together, more likely, less likely or at least as likely as not (50 percent or greater probability) preclude the Veteran from obtaining and maintaining substantially gainful employment.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

The RO/AMC should attempt to substantially comply with the Veteran's request to be examined by an orthopedic and neurologic specialist to address the above issues; however if one examiner cannot opine or comment as to any part of this examination, another examination with an appropriate specialist should be scheduled and the above questions addressed by the second examiner.  Moreover, if it is not feasibly possible to have the examination conducted by specialists in either or both areas (orthopedic and neurologic) this should be indicated in a formal memorandum.  In such a case, the examination(s) may then be conducted by any appropriately qualified non-specialist.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased evaluation claims for his cervical spine and associated left upper extremity disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



